NOT FOR PUBLICATION WITHOUT THE
                      APPROVAL OF THE APPELLATE DIVISION
     This opinion shall not "constitute precedent or be binding upon any court."
      Although it is posted on the internet, this opinion is binding only on the
        parties in the case and its use in other cases is limited. R. 1:36-3.




                                       SUPERIOR COURT OF NEW JERSEY
                                       APPELLATE DIVISION
                                       DOCKET NO. A-0991-16T4

LISA ARIOTTI,

        Plaintiff-Appellant,

v.

AMERICAN LEISURE, LITTLE MAN
PARKING, JASON D'ES VERNEY,
and DANIELLE CALCAGNO,

        Defendants,

and

CRYSTAL POINT CONDOMINIUM
ASSOCIATION, 1

     Defendant-Respondent.
_________________________________

              Argued June 5, 2018 – Decided August 10, 2018

              Before Judges Mayer and Mitterhoff.

              On appeal from Superior Court of New Jersey,
              Law Division, Hudson County, Docket No.
              L-3533-14.

              Timothy J.      McIlwain    argued    the   cause    for
              appellant.




1
    Improperly designated as Crystal Point Building.
              Henal Patel argued the cause for respondent
              (McElroy, Deutsch, Mulvaney & Carpenter, LLP,
              attorneys; James E. Patterson, of counsel and
              on the brief; Henal Patel, on the brief).

PER CURIAM

      Plaintiff     Lisa    Ariotti   appeals      from   the   trial   court’s

September 16, 2016 order granting the motion for summary judgment

on   behalf    of   defendant   Crystal    Point    Condominium    Association

(Crystal Point).      We affirm.

      Plaintiff was employed by American Leisure as a massage

therapist.     She had several clients who resided in Crystal Point's

condominium building in Jersey City.           According to plaintiff, she

was permitted to park in the onsite private parking garage managed

by Little Man Parking, and she did so for seven months without

incident. On or about August 13, 2013, American Leisure terminated

plaintiff after allegedly learning that she had committed parking

theft.   After her termination, plaintiff commenced this lawsuit,

suing American Leisure for wrongful termination under the New

Jersey   Law    Against     Discrimination    (NJLAD),     N.J.S.A.     10:5-12,

Danielle Calcagno for defamation, and Crystal Point (and other

defendants) for aiding and abetting the wrongful termination, and

for vicarious liability as Danielle Calcagno's employer.                      The

claims   against      all   defendants,      except   Crystal     Point,     were

dismissed.      The claims against Little Man Parking were dismissed


                                       2                                 A-0991-16T4
by way of summary judgment on January 8, 2016.         The claims against

American Leisure, Jason D'es Verney, and Danielle Calcagno were

dismissed for lack of prosecution on February 27, 2015.

     On appeal, plaintiff asserts that the trial judge did not

apply the correct summary judgment standard in that he failed to

accord her all reasonable inferences as required by Brill v.

Guardian Life Insurance Co. of America, 142 N.J. 520, 523 (1995).

In addition, plaintiff argues that she was denied due process

because neither she nor her counsel appeared for oral argument on

the motion.

     On appeal from summary judgment orders, we review the matter

de novo and apply the same standard employed by the trial court.

Davis v. Brickman Landscaping, Ltd., 219 N.J. 395, 405 (2014).

Accordingly,   we   must   determine   whether   the   moving   party   has

demonstrated that there are no genuine disputes as to any material

facts, and if so, whether the facts, viewed in the light most

favorable to the non-moving party, entitle the moving party to

judgment as a matter of law.      R. 4:46-2(c); see also Davis, 219
N.J. at 405-06; Brill, 142 N.J. at 523.

     In order to state a claim for wrongful termination under the

New Jersey Law Against Discrimination (NJLAD), N.J.S.A. 10:5-1 to

-42, a plaintiff must demonstrate that the defendant was his or

her "employer" within the meaning of the statute.         N.J.S.A. 10:5-

                                   3                               A-0991-16T4
12(a); N.J.S.A. 10:5-5(e).         See also Chrisanthis v. County of

Atlantic, 361 N.J. Super. 448, 453 (App. Div. 2003).                  In this

case, plaintiff was employed as a massage therapist for American

Leisure.    She was never employed by Crystal Point.              Plaintiff's

allegation against Crystal Point is that it aided and abetted

American Leisure in plaintiff's wrongful termination.

      In order to hold a party liable as an aider or abettor under

NJAD, a plaintiff must show that

            (1) the party whom the defendant aids must
            perform a wrongful act that causes an injury;
            (2) the defendant must be generally aware of
            his role as part of an overall illegal or
            tortious activity at the time that he provides
            the assistance; [and] (3) the defendant must
            knowingly   and   substantially   assist   the
            principal violation.

            [Tarr v. Ciasulli, 181 N.J. 70, 84 (2004)
            (alteration in original) (quoting Hurley v.
            Atl. City Police Dep't, 174 F.3d 95, 129 (3d
            Cir. 1999)).]

In   this   case,    plaintiff's   aiding   and   abetting    claim   against

defendant    fails    because   plaintiff   has   failed     to   produce   any

competent evidence that defendant aided or abetted plaintiff's

employer, American Leisure, in any manner.            Instead, she relies

solely on speculation and unsupported allegations.                 Therefore,

plaintiff cannot establish the first element to support her claim

that Crystal Point aided and abetted her wrongful termination, and

the trial court properly granted summary judgment on that claim.

                                      4                                A-0991-16T4
     Next,   plaintiff   asserts   that    her   claim   for   promissory

estoppel should not have been dismissed on summary judgment.          This

claim centers on her assertion that for seven months, she was

permitted to utilize the garage at Crystal Point, which was

maintained by Little Man Parking.         In order to survive summary

judgment on a promissory estoppel claim, a plaintiff must show:

          (1) a clear and definite promise by the
          promisor; (2) the promise must be made with
          the expectation that the promisee will rely
          thereon; (3) the promisee must in fact
          reasonably rely on the promise; and (4)
          detriment of a definite and substantial nature
          must be incurred in reliance on the promise.

          [Pop's Cones, Inc. v. Resorts Int'l Hotel,
          Inc. 307 N.J. Super. 461, 469 (App. Div. 1998)
          (quoting Malaker Corp. Stockholders Protective
          Comm. v. First Jersey Nat'l Bank, 163 N.J.
          Super. 463, 479 (App. Div. 1978)).]

The first element, a "clear and definite promise," is the "sine

qua non for applicability of this theory of recovery."          Malaker,
163 N.J. Super. at 479.

     In this case, plaintiff does not allege that Crystal Point

made any promise to plaintiff.         Instead, plaintiff alleges that

an implied promise was formed by virtue of the fact that she was

permitted to park her car at Little Man Parking for seven months

without incident.   That is not sufficient to give rise to a clear

and definite promise.    Id. at 480 (holding an "implied undertaking

to lend an unspecified amount of money" was not "the 'clear and

                                   5                              A-0991-16T4
definite promise' that is required as an adequate foundation for

estopping the [defendant]"); see also E. Orange Bd. of Educ. v.

N.J. Sch. Constr. Corp., 405 N.J. Super. 132, 147-48 (App. Div.

2009) (articulating a general expectation to approve and fund

projects is not sufficiently definite to support a promissory

estoppel claim).    As plaintiff cannot establish the first element

of a promissory estoppel claim, the trial court did not err in

dismissing the claim on summary judgment.

      Next, plaintiff argues that her defamation claim should not

have been dismissed on summary judgment.            A defamatory statement,

generally, subjects an individual to contempt or ridicule, see

DeAngelis v. Hill, 180 N.J. 1, 13-14 (2004) (citing Lawrence v.

Bauer Publ'g & Printing Ltd., 89 N.J. 451, 459 (1982)), or harms

a person's reputation by lowering the community's estimation of

him or deters others from associating or dealing with him.                Ward

v.   Zelikovsky,   136 N.J. 516,       529   (1994)   (citing Restatement

(Second) of Torts § 559 (1977)).

      To succeed in a defamation action, a plaintiff must prove

three essential elements: (1) that the defendant made a false and

defamatory statement concerning plaintiff; (2) that the statement

was communicated to another person (and not privileged); and (3)

that defendant acted negligently or with actual malice.              See G.D.



                                       6                              A-0991-16T4
v. Kenny, 205 N.J. 275, 293 (2011) (citing DeAngelis v. Hill, 180
N.J. 1, 13 (2004)).

     Plaintiff   seems   to    articulate   that   Crystal   Point    is

vicariously liable for Calcagno's alleged defamatory statement.2

Plaintiff has baldly asserted a vicarious liability claim rooted

in a defamation claim without supporting evidence.       Even if this

court assumed vicarious liability by Crystal Point for statements

made by Calcagno, plaintiff's defamation claim still fails since

she has not proffered any evidence supporting her claim that a

defamatory statement was made with negligence or actual malice to

third persons that caused plaintiff harm.

     The record reflects that plaintiff merely relies on her own

statement that Calcagno allegedly informed "the Vice President of

American Leisure, Jason D'es Verney and others that plaintiff

committed parking theft."     This statement alone does not establish

defamation.   Specifically, plaintiff does not provide any evidence

that (1) the statement was false and (2) the statement was made

either with negligence or malice.      Indeed, plaintiff argues that

after being accused of parking theft, "Crystal Point did not give

[p]laintiff an option to settle the parking bill of approximately

$1,500."


2
  Crystal Point concedes that Danielle Calcagno is an employee of
Crystal Point.

                                   7                           A-0991-16T4
       Moreover, the trial court noted, "[p]laintiff did not provide

any facts to set forth a defamation claim against Crystal Point."

Specifically, "[p]laintiff did not go as far as to state that a

false statement matter was made to a third person."            Accordingly,

the trial court did not err in dismissing that claim.

       Finally, plaintiff contends that she was denied due process

because neither she nor her attorney appeared for oral argument

on the summary judgment motion.            Pursuant to the September 16,

2016   transcript,   the   trial   court    conducted   a    scheduled    oral

argument hearing, which plaintiff's counsel and plaintiff failed

to attend.     The record reflects that the hearing was scheduled for

10:30 a.m., however, the trial court conducted the hearing forty-

five minutes after the original scheduled oral argument time noting

that plaintiff's counsel was not present.           In the trial court's

statement of reasons, the court noted that its decision was

rendered based on the written arguments presented.                 For that

reason, the trial court did not abuse its discretion by relying

on the written arguments submitted to the court in deciding the

motion.

       The   remaining   issues   raised   by   plaintiff,    including    her

appeal of the cross-motion to dismiss, do not have sufficient

merit to warrant discussion in a written opinion.                Rule 2:11-

3(e)(1)(E).

                                     8                               A-0991-16T4
Affirmed.




            9   A-0991-16T4